DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “staking” in paragraph 0007 (see the publication) should read –stacking--.  
Appropriate correction is required.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. “the outer wall portions 17” in claim 12.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure reducing device in claim 11.
A review in the specification (paragraph 0116, see the publication, and Fig. 28, element 20) indicates that an expansion valve or a capillary tube is respective structure of “pressure reducing device”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is located is formed by 
Claims 4 and 7 recites “wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is located is formed by staking two metal plates together”.
It is unclear how a plate (or two) of two heat transfer plates (may be adjacent plates) is either located or formed by staking (or stacking) two metal plates together. The plate itself does not appear to be located or formed by staking or stacking two metal plates together. Claims 4 and 7 are also rejected by similar reason to claim 1.
Further, claim 1 recites the limitation "the two metal surfaces" in the quote above. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if the two metal surfaces are part of the heat transfer plates or new elements. “two metal plates” in claims 4 and 7 are also unclear if the “two metal surfaces” are part of the heat transfer plates or new elements.
For examination purposes, claim 1 is construed as --wherein at least one of the first flow passage or the second flow passage is formed by stacking two of the plurality of heat transfer plates together such that two metal surfaces of the heat transfer plates have flat overlapping surfaces--.
Claim 4 and 7 are construed as --wherein at least one of the first flow passage or the second flow passage is formed by stacking two metal plates of the heat transfer plates together--.
Claim 8 recites “wherein at least one of the two metal plates is processed to have a projection or a recess to form a partition passage that isolates the first flow passage or the 
For examination purposes, “from each other” in claim 8 is construed as redundant.
Claim 12 recites, “wherein between spaces between the outer wall portions of each of the plurality of heat transfer plates, which are located between the two metal plates, the plurality of outflow passages are also located”.
The claim limitation in claim 12 has many instances of “between” so that causes confusion in the claim, which renders the claim unclear since it is not clear if the plurality of outflow passages are located in the spaces or between the spaces.
For examination purposes, claim 1 is construed as -- wherein spaces between the outer wall portions of each of the plurality of heat transfer plates, which are located between the two metal plates, the plurality of outflow passages are also located--.
Claims not specifically noted are also rejected due to their dependence of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuerschbach (US Patent No. 4,872,578).
Regarding claim 1, Fuerschbach (Fig. 1) discloses a plate heat exchanger comprising:
a plurality of heat transfer plates (heat exchange plates 12 and 12’, and the heat exchange plates are stamped from copper clad steel, col. 4, lines 16-21) each of which has openings at four corners thereof (a pair of first flow opening 20, 20’ and a pair of second flow opening 22, 22’), the plurality of heat transfer plates being stacked together (see Fig. 1),
wherein the plurality of heat transfer plates are partially brazed together such that a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged (see col. 4, lines 60-68 and col. 5, lines 1-8, that defines a first flow passages within each cavity within plate 12 and a second flow passage within each cavity within plate 12’), with an associated one of the plurality of heat transfer plates interposed between the first flow passage and the second flow passage (the plates 12 and 12’ separate the two flow passages), the openings at the four comers are provided such that the openings at each of the four corners communicates with each other, thereby forming a first header and a second header, the first header being configured to allow the first fluid to flow into and flow out of the first flow passage (cylindrical openings in the heat exchanger for fluid in/out of the first flow passages defined by overlapping the openings 20’ and 22), the second header being configured to allow the second fluid to flow into and flow out of the second flow passages (cylindrical openings in the heat exchanger for fluid in/out of the second flow passages defined by overlapping the openings 20’ and 22),

wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is located is formed by staking two metal plates together such that the two metal surfaces have flat overlapping surfaces (as best understood above, the first and second flow passages are formed by stacking two plates 12 and 12’ and the steel surfaces of plates 12 and 12’ have flat portions and overlap each other so those are flat overlapping surfaces), and
wherein between the two metal plates, the flat overlapping surfaces thereof are partially brazed together (the flat overlapping surfaces are not fully brazed to each other on its entire surface so that the first and second flow passages are defined) such that a plurality of outflow passages are provided between portions of the flat overlapping surfaces that are not brazed together (the channels within the turbulator 34), in such a manner as to communicate with the outside of the heat exchanger (the channels communicate to outside of the heat exchanger as the fluid flows downstream).
Regarding claim 2, Fuerschbach further discloses wherein the plurality of outflow passages are arranged in a stripe pattern or a grid pattern (the turbulator 34 as shown in Fig. 1 has the channels in a stripe shape).
Regarding claim 3, Fuerschbach further discloses wherein brazed portion at which the overlapping surfaces are brazed together has a circular shape (the brazing at annular base portions 18 and 18’ is circular shaped).
Regarding claim 5, Fuerschbach further discloses wherein a brazing layer is formed on at least one of surfaces of the two metal plates between which the plurality of 
Regarding claim 6, Fuerschbach further discloses wherein the inner fins are brazed to surfaces of the two metal plates that are opposite to surfaces thereof between which the plurality of outflow passages are formed (the turbulators 34 are respectively brazed onto the flat opposite surfaces of the heat exchange plates so that the channels in turbulators 34 are formed for fluid flows).
Regarding claim 7, Fuerschbach discloses a plate heat exchanger comprising:
a plurality of heat transfer plates each of which has openings at four corners thereof, the plurality of heat transfer plates being stacked together,
wherein the plurality of heat transfer plates are partially brazed together such that a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged, with an associated one of the plurality of heat transfer plates interposed between the first flow passage and the second flow passage, the openings at the four corners are provided such that the openings at each of the four corners communicates with each other, thereby forming a first header and a second header, the first header being configured to allow the first fluid to flow into and flow out of the first flow passage, the second header being configured to allow the second fluid to flow into and flow out of the second flow passage,
wherein in each of the first flow passage and the second flow passage, inner fins are provided (for the above limitations in claim 7, see the rejection of claim 1),

wherein the two metal plates are partially brazed together at a brazed portion (at flanges 14, 14’, turbulators 34, 34’, depressions 24, 24’, 28, 28’, annular base portions 18, 18’, see col. 4, lines 60-68, col. 5, lines 1-8) such that a plurality of outflow passages are formed between the two metal plates along overlapping surfaces thereof (the channels within the turbulator 34), the plurality of outflow passages communicating with the outside of the heat exchanger (the channels communicate to outside of the heat exchanger as the fluid flows downstream).
wherein at edges of the two metal plates, outer wall portions are provided (flanges 14 and 14’, see Figs. 1 and 3), and
wherein a peripheral leakage passage that communicates with the plurality of outflow passages is formed between the two metal plates and inward of the outer wall portions (note that the term “leakage” in “a peripheral leakage passage” merely discloses a function and does not disclose or imply a structure. Therefore, “a peripheral leakage passage” is construed as a peripheral passage having some kind of leaking function. Fuerschbach discloses the channel in the turbulators 34 nearest to the flanges 14 and 14’ which is at inward side of the flanges and also has at least heat communication between the inner channels in the turbulators 34 away from the flanges 14 and 14’, i.e., leaking heat to or from the inner channels).
Regarding claim 12, Fuerschbach further discloses wherein the plurality of heat transfer plates each include outer wall portions at edges of the plurality of heat transfer plates (see the flanges 14 and 14’ in Figs. 1 and 3), and the outer wall portions are bent from the plurality of heat transfer plates in a direction in which the plurality of heat transfer plates are stacked together (the flanges 14 extends downwardly which is in a stacking direction of the heat exchanger), and
wherein between spaces between the outer wall portions of each of the plurality of heat transfer plates (spaces between the flanges 14 and 14’, which are located within the first and second flow passages), which are located between the two metal plates (as best understood, the spaces are also between the plates 12 and 12’), the plurality of outflow passages are also located (the channels in the turbulator 34 are located in the spaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) in view of Calaman (US PGPub No. 2002/0185260).
Regarding claim 4, Fuerschbach discloses a plate heat exchanger comprising:
a plurality of heat transfer plates each of which has openings at four corners thereof, the plurality of heat transfer plates being stacked together,

wherein in each of the first flow passage and the second flow passage, inner fins are provided,
wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is located is formed by staking two metal plates together,
wherein the two metal plates are partially brazed together at a brazed portion such that a plurality of outflow passages are formed between the two metal plates along overlapping surfaces thereof, the plurality of outflow passages communicating with the outside of the heat exchanger (for the above limitations in claim 4, see the rejection of claims 1 and 7).
Fuerschbach fails to disclose wherein the plurality of outflow passages are arranged in the grid pattern, and

Calaman (Figs. 1 and 2) discloses wherein the plurality of outflow passages are arranged in the grid pattern (the passage between each of the pins 25 has a grid pattern, see the annotated figure below)
wherein a central region of each of the plurality of outflow passages has a larger flow passage cross section than a flow-passage cross section of a peripheral region of each outflow passage (see the annotated figure below, the cross-section area at a central region is greater than the cross-sectional area at a periphery region). 

    PNG
    media_image1.png
    317
    476
    media_image1.png
    Greyscale

It is noted that both the turbulators 34 in Fuerschbach and pins 25 in Calaman were known in the art to increase heat exchange surface area. Therefore, one of ordinary skill in the art could have substituted one known element (turbulators 34 in Fuerschbach) for another (pins 25 in Calaman), and the results of the substitution would have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the plurality of outflow passages are arranged in the grid pattern, and
wherein a central region of each of the plurality of outflow passages has a larger flow- passage cross section than a flow-passage cross section of a peripheral region of each outflow passage in Fuerschbach as taught by Calaman in order to reduce flow resistance, since it appears that Calaman has wider passage between the fins or pins compared to Fuerschbach.
Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP2006-183969 A) in view of Fuerschbach (US Patent No. 4,872,578).
Regarding claim 1, Isoda (Figs. 1-3) discloses a plate heat exchanger comprising:
a plurality of heat transfer plates (heat exchange plates 10) each of which has openings at four corners thereof (3-6), the plurality of heat transfer plates being stacked together (see Fig. 2),
wherein the plurality of heat transfer plates are partially brazed together (brazing material is provided between the joints of each part, and the brazing material is brazed in the furnace, see paragraph 0013 of the translation) such that a first flow passage through which first fluid flows (flow over the top plate 10 in Fig. 3) and a second flow passage through which second fluid flows are alternately arranged (flow over the bottom plate 10 in Fig. 3, and the flow passages alternate, see Fig. 2), with an associated one of the plurality of heat transfer plates interposed between the first flow passage and the second flow 
wherein in each of the first flow passage and the second flow passage, inner fins are provided (see the fins in paragraph 0011 of the translation, and the grated structure in Fig. 2),
wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is located is formed by staking two plates together such that the two surfaces have flat overlapping surfaces (as best understood above, the first and second flow passages are formed by stacking two plates 10 and the steel surfaces of plates 10 have flat portions and overlap each other so those are flat overlapping surfaces), and
wherein between the two metal plates, the flat overlapping surfaces thereof are partially brazed together (the flat overlapping surfaces are not fully brazed to each other on its entire surface so that the first and second flow passages are defined) such that a plurality of outflow passages are provided between portions of the flat overlapping surfaces that are not brazed together (the channels within the fins), in such a manner as to 
Isoda fails to explicitly disclose two metal plates and two metal surfaces.
Fuerschbach further discloses the plates 12 and 12’ are made of steel (col. 4, lines 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein two metal plates and two metal surfaces in Isoda as taught by Fuerschbach increase heat transfer since steel or metal has greater heat transfer coefficient.
Regarding claim 8, Isoda as modified further discloses wherein at least one of the two metal plates is processed to have a projection or a recess to form a partition passage (ridge 7, see Fig. 3 of Isoda) that isolates the first flow passage or the second flow passage from each other (the ridge 7 isolates the first and second flow passages).
Regarding claim 9, Isoda as modified further discloses wherein the partition passage overlaps with the plurality of outflow passages (see Figs. 2 and 3, the fins overlaps the ridges).
Regarding claim 10.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) in view of Ichikawa (US Patent No. 6,253,566).
Regarding claim 11, Fuerschbach fails to disclose a refrigerant circuit in which a compressor, a heat exchanger, a pressure reducing device, and the plate heat exchanger of claim 1 are connected, and refrigerant is circulated; and
a heat medium circuit in which a heat medium is circulated, the heat medium exchanging heat with the refrigerant in the plate heat exchanger.
Ichikawa discloses a refrigerant circuit (Fig. 1) in which a compressor (1), a heat exchanger (2), a pressure reducing device (expansion valve 5), and the plate heat exchanger (6, and see Fig. 2) are connected, and refrigerant (ammonia) is circulated; and
a heat medium circuit (brine circuit) in which a heat medium (brine, see Fig. 2) is circulated, the heat medium exchanging heat with the refrigerant in the plate heat exchanger (see Fig. 2).
It is noted that both the stacked plate heat exchanger in Fuerschbach and Ichikawa were known in the art to provide heat exchange between two fluids. Therefore, one of ordinary skill in the art could have substituted one known element (heat exchanger 6 in Ichikawa) for another (the heat exchanger in Fuerschbach), and the results of the substitution would have been predictable (to exchange heat between the refrigerant and brine). It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious.
Therefore, the stacked plate heat exchanger in Fuerschbach and Ichikawa are interchangeable. In order for the plate heat exchanger in Fuerschbach to be used in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant circuit in which a compressor, a heat exchanger, a pressure reducing device, and the plate heat exchanger of claim 1 are connected, and refrigerant is circulated; and a heat medium circuit in which a heat medium is circulated, the heat medium exchanging heat with the refrigerant in the plate heat exchanger in Fuerschbach as taught by Ichikawa in order to provide a refrigeration in a refrigerating show case (see background of the invention of Ichikawa).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763